DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a First Action Non-Final on the merits. Claims 1, 3-4, 6-7, 9, 12-18, 20-21, 23 and 26-29 as amended on February 5, 2021, are currently pending and have been considered below.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Application No. 14/989316, as ‘316 claim 1 anticipates 17/168721 claim 1, similar limitations are:
A shipment monitor for a package being shipped, the shipment monitor comprising: a processing unit in communication with a sensor, where the sensor measures a parameter of the package being shipped and communicates measured values to the processing unit, processing unit further includes a memory in communication with the sensor and for storing measured values received from the sensor; local notification mechanism in communication with processing unit, wherein the local notification system includes one or more of a bell, buzzer or haptic device; a power source that extracts energy from its environment to sustain ongoing operation of the processing unit and the local notification mechanism, […] causes the local notification mechanism to provide an indicator associated with the measured values, wherein the one or more sensors, […] are placed inside the package and are not readily visible from outside the package; and a visual display on an external portion of the package, the visual display communicatively connected to the processing unit, wherein the visual display displays an indication of select ones of the measured values;
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of Application No. 14/989316, as ‘316 claim 16 anticipates 17/168721 claim 16, similar limitations are:
A method of monitoring a shipment of a package comprising: placing a shipment monitor at least partially within the package, wherein the shipment monitor comprises: a processing unit in communication with one or more sensors, wherein the one or more sensors measure at least one parameter of the package being shipped and communicate measured values to the processing unit, the processing unit further including a memory in communication with the one or more sensors and for storing measured values received from the one or more sensors; a local notification mechanism in communication with the processing unit, wherein the local notification system includes one or more of a bell, buzzer, or haptic device; a power source that extracts energy from its environment to sustain ongoing operation of the processing unit and the local notification mechanism, […] causes the local notification mechanism to provide an indicator associated with the measured values, wherein the one or more sensors, […] are placed inside the package and are not readily visible from outside the package; and a visual display on an external portion of the package, the visual display communicatively connected to the processing unit, wherein the visual display displays an indication of select ones of the measured values.
Claim 3 and 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 and 17 of Application No. 14/989316, as ‘316 claim 3 and 17 anticipates 17/168721 claim , similar limitations are:
Claim 3: further comprising a global positioning system (GPS) receiver that is used to track the location of the shipment monitor.
Claim 17: wherein the shipment monitor comprises a global positioning system (GPS) receiver that tracks a location of the shipment monitor during shipment.
Claim 4 and 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 and 18 of Application No. 14/989316, as ‘316 claim 4 and 18 anticipates 17/168721 claim , similar limitations are:
Claim 4 and 18 state: further comprising a wireless network interface in communication with at least the processing unit, wherein the wireless network interface is used to at least intermittently wirelessly transmit information to or from the shipment monitor during shipment of the package that contains the shipment monitor.
Claim 6 and 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 and 20 of Application No. 14/989316, as ‘316 claim 6 and 20 anticipates 17/168721 claim , similar limitations are:
Claim 6: wherein the one or more parameters sensed by the one or more sensors include temperature, moisture, humidity, elevation, shock, vibration, tilt, orientation, oxygen content, barometric pressure, velocity, acceleration, and any light exposure inside the package.
Claim 20: wherein monitoring one or more parameters associated with the package during its shipment using the shipment monitor comprises sensing one or more parameters including temperature, moisture, humidity, elevation, shock, vibration, tilt, orientation, oxygen content, barometric pressure, velocity, acceleration, and light exposure detected inside the package using the one or more sensors.
Claim 15 and 29 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 and 29 respectively of Application No. 14/989316, as ‘316 claim 15 and 29 respectively anticipates 17/168721 claim , similar limitations are:
Claim 15: wherein the kinetic energy harvesting device comprises one or more piezoelectric transducers.
Claim 29: wherein the kinetic energy harvesting device comprises one or more piezoelectric transducers.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1, 3-4, 6-7, 9, 12-14, 16-18, 20-21, 23 and 26-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kriss et al (US Patent Application Publication No. 20130245991 - hereinafter Kriss) in view of Pollack et al (US Patent Application Publication No. 20110181399A1 - hereinafter Pollack) in view of Goodall et al (US Patent Application Publication No. 20150324745A1 - hereinafter Goodall).
Re. claim 1, Kriss teaches:
A shipment monitor for a package being shipped, the shipment monitor, comprising: 
a processing unit in communication with one or more sensors, [Kriss; ¶28 shows PED in communication with sensors such that “PED 204 may include or be coupled to a sensor or multiple sensors 218. The sensors 218 may comprise transducers that can be used to sense or measure pressure, acceleration, temperature, humidity, magnetic field, light, load, inclination, radio frequency identification (RFID) signals and or RFID return signals, whether related to a passive or active RFID tag. PED may additionally comprise a battery or energy scavenging device”].
wherein the one or more sensors measure at least one parameter of the package being shipped and communicate measured values to the processing unit, the processing unit further including a memory in communication with the one or more sensors and for storing measured values received from the one or more sensors; [Kriss; ¶28 shows programmable device 204 coupled with sensor 218 which stores measured values such as “PED 204 may include or be coupled to a sensor or multiple sensors 218. The sensors 218 may comprise transducers that can be used to sense or measure pressure, acceleration, temperature, humidity, magnetic field, light, load, inclination, radio frequency identification (RFID) signals and or RFID return signals, whether related to a passive or active RFID tag. PED may additionally comprise a battery or energy scavenging device and a wired, wireless, infrared, or magnetically coupled interface 214 that is coupled to an antenna 216 used for communications”. Fig. 7 and ¶28 states that the sensor includes a storage such as “PED 204 may have some of or all of the elements shown in FIG. 7 and described in more detail below. PED 204 may include one or more of a power source, a display, a CPU, non volatile storage”, while ¶73 further shows the “Main Memory” which is included within the PED 204 and shown in Fig. 7 states that it can be used for storing data such as “Main memory 706 may be used for storing transient and/or temporary data such as variables and intermediate information generated and/or used during execution of the instructions by processor 704 or 705”].
wherein the one or more sensors, the processing unit, the local notification mechanism, and the power source are placed inside the package and are not readily visible from outside the package; and [Kriss; ¶26 shows it’s inside the container as it states “a Smart Module 104 and/or one or more transducers or sensors may be attached or inserted within the Smart Container 102”. Further Fig. 7 shows all the content included with the sensor, such as processing unit, communication interface (local notification mechanism). While power is shown to be part of the sensor as sensor comprises battery or energy scavenging device as shown in ¶28 such as “PED may additionally comprise a battery or energy scavenging device and a wired, wireless, infrared, or magnetically coupled interface 214 that is coupled to an antenna 216 used for communications”].
Kriss doesn’t teach, Pollack teaches:
a power source that extracts energy from its environment to sustain ongoing operation of the processing unit and the local notification mechanism, [Pollack; Abstract and ¶30 showing that RFID tag is provided with energy harvesting capability so an energy scavenging can be RFID as shown “the RFID tag is provided with energy harvesting (EH) capability so that it may collect energy from the environment, either deliberately radiated (such as RF) or gathered from existing sources (i.e., motion, heat, etc.). The energy collected by the RFID tag allows for independent (stand-alone) operation of the tag, such as for logging of temperature periodically”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Pollack in the system of Kriss, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, also since it would be a “benefit of an energy harvesting approach is that the range between the reader 550 and the tag 500 during reading may be increased due to the fact that the reader not being required to generate the voltage instantaneously during reading since the capacitor 520 may already be charged with previously harvested energy”, [Pollack; ¶178].
Kriss doesn’t teach, Goodall teaches:
a local notification mechanism in communication with the processing unit, wherein the local notification system includes one or more of a bell, buzzer, or haptic device; [Goodall; ¶45 and Figs. 1A -1C as it states an auxiliary unit (local notification mechanism) inside the luggage, meanwhile a tag on the outside of luggage (package) which it communicates with. ¶51-¶52 shows a memory carried by transport container such as “Memory device 404 is configured to be carried by the transport container 402 and adapted to contain at least a first destination address 406 and a second destination address 408”, meanwhile ¶52 indicates the detailed communication the receiving portion of transport container can receive, items such as “Receiving portion 420 is adapted to receive at least one parameter value indicative of a state of at least one of the transport container 402 and one or more contents 422 of the transport container. In an aspect, receiving portion 420 is adapted to receive at least one parameter value from at least one detector 448, which is configured to detect a parameter indicative of the state of the at least one of the transport container 402 and one or more contents 422 of transport container 402. Such a parameter value may be indicative of a physical security of a container and/or its contents”. ¶60 sound is produced for notification such as “produce an auditory output indicative of the destination address selected from at least the first destination address and the second destination address. Auditory output device 466 may also be used to generate various other warnings, alarms, or notifications, under the control of control circuitry 424. Auditory output device 466 may include a speaker driven by a sound card to generate an alarm/notification sound or play a pre-recorded or synthesized voice message, or an electrically controlled beeper, buzzer, or bell”].
wherein the measured values are received by the processing unit and the processing unit causes the local notification mechanism to provide an indicator associated with the measured values, [Goodall; ¶69 shows the output device as part of the auxiliary unit, which is located inside the container such as “system components may be distributed differently between transport label 502 and auxiliary unit 506 without limitation”].
a visual display on an external portion of the package, the visual display communicatively connected to the processing unit, wherein the visual display displays an indication of select ones of the measured values.  [Goodall; ¶44-¶45 and Figs. 1A -1C as it states an auxiliary unit (control circuitry) inside the luggage, meanwhile a tag on the outside of luggage (package) which it communicates with presents a display with detailed information such as displays presented in Fig. 1B with one of displays stating fragile – handle with care].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Goodall in the system of Kriss, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, also since it would be beneficial for a notification in form of an alarm to bring attention to the user and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 3, Kriss in view of Pollack in view of Goodall teaches shipment monitor of claim 1.
Kriss teaches:
further comprising a global positioning system (GPS) receiver that is used to track the location of the shipment monitor.  [Kriss; ¶33].

Re. claim 4, Kriss in view of Pollack in view of Goodall teaches shipment monitor of claim 1.
Kriss teaches:
further comprising a wireless network interface in communication with at least the processing unit, wherein the wireless network interface is used to at least intermittently wirelessly transmit information to or from the shipment monitor during shipment of the package that contains the shipment monitor.  [Kriss; ¶31-¶33 uses signals to get location of the shipping container].

Re. claim 6, Kriss in view of Pollack in view of Goodall teaches shipment monitor of claim 1.
Kriss teaches:
wherein the one or more parameters sensed by the one or more sensors include temperature, moisture, humidity, elevation, shock, vibration, tilt, orientation, oxygen content, barometric pressure, velocity, acceleration, and any light exposure inside the package.  [Kriss; ¶31 shows sensor include temperature, vibration. ¶8 shows humidity, tilt, shock. ¶14 shows orientation].

Re. claim 7, Kriss in view of Pollack in view of Goodall teaches shipment monitor of claim 1.
Kriss teaches:
wherein the processing unit includes a processor, a micro-processor, a field- programmable gate array (FPGA), or a logic circuit.  [Kriss; Fig. 7 and ¶28-¶29].

Re. claim 9, Kriss in view of Pollack in view of Goodall teaches shipment monitor of claim 1.
Kriss doesn’t teach, Goodall teaches:
wherein the local notification mechanism includes a low-power, electronic ink display.  [Goodall; ¶58 details the low power electronic ink display as using various forms of LED to produce display. Meanwhile, ¶45 and Figs. 1A -1C as it states an auxiliary unit inside the luggage, meanwhile a tag on the outside which it communicates with]. Please see motivation to combine Kriss in view of Pollack in view of Goodall presented in claim 1 above.

Re. claim 12, Kriss in view of Pollack in view of Goodall teaches shipment monitor of claim 1.
Kriss doesn’t teach, Pollack teaches:
wherein the power source is used to charge an onboard battery. [Pollack; Abstract and ¶30 showing that RFID tag is provided with energy harvesting capability so an energy scavenging can be RFID which is used to recharge as needed as shown “the RFID tag is provided with energy harvesting (EH) capability so that it may collect energy from the environment, either deliberately radiated (such as RF) or gathered from existing sources (i.e., motion, heat, etc.). The energy collected by the RFID tag allows for independent (stand-alone) operation of the tag, such as for logging of temperature periodically”].  Please see motivation to combine Kriss in view of Pollack in view of Goodall presented in claim 1 above.
 
Re. claim 13, Kriss in view of Pollack in view of Goodall teaches shipment monitor of claim 12.
Kriss doesn’t teach, Pollack teaches:
wherein the power source comprises an energy harvesting mechanism.  [Pollack; Abstract and ¶30 showing that RFID tag is provided with energy harvesting capability so an energy scavenging can be RFID as shown “the RFID tag is provided with energy harvesting (EH) capability so that it may collect energy from the environment, either deliberately radiated (such as RF) or gathered from existing sources (i.e., motion, heat, etc.). The energy collected by the RFID tag allows for independent (stand-alone) operation of the tag, such as for logging of temperature periodically”]. Please see motivation to combine Kriss in view of Pollack in view of Goodall presented in claim 1 above.

Re. claim 14, Kriss in view of Pollack in view of Goodall teaches shipment monitor of claim 13.
Kriss doesn’t teach, Pollack teaches:
wherein the energy harvesting mechanism includes one or more of a kinetic energy harvesting device, a photovoltaic energy device, or a radio-frequency energy harvesting device.  [Pollack; Abstract and ¶30 showing that RFID tag is provided with energy harvesting capability so an energy scavenging can be RFID as shown “the RFID tag is provided with energy harvesting (EH) capability so that it may collect energy from the environment, either deliberately radiated (such as RF) or gathered from existing sources (i.e., motion, heat, etc.). The energy collected by the RFID tag allows for independent (stand-alone) operation of the tag, such as for logging of temperature periodically”]. Please see motivation to combine Kriss in view of Pollack in view of Goodall presented in claim 1 above.

Re. claim 16, Kriss teaches:
A method of monitoring a shipment of a package comprising: 
placing a shipment monitor at least partially within the package, wherein the shipment monitor comprises: [Kriss; ¶26-¶28 shows monitor placed within a shipping container, and shows local notification mechanism as shown in ¶29 shows “smart Module 202 may be added to the Shipping Container 102 to obtain a Smart Shipping package, which comprises a, cooled insulated package that monitors and reports status of a Thermal Source”].
a processing unit in communication with one or more sensors, [Kriss; ¶28 shows PED in communication with sensors such that “PED 204 may include or be coupled to a sensor or multiple sensors 218. The sensors 218 may comprise transducers that can be used to sense or measure pressure, acceleration, temperature, humidity, magnetic field, light, load, inclination, radio frequency identification (RFID) signals and or RFID return signals, whether related to a passive or active RFID tag. PED may additionally comprise a battery or energy scavenging device”].
wherein the one or more sensors measure at least one parameter of the package being shipped and communicate measured values to the processing unit, the processing unit further including a memory in communication with the one or more sensors and for storing measured values received from the one or more sensors; [Kriss; ¶28 shows programmable device 204 coupled with sensor 218 which stores measured values such as “PED 204 may include or be coupled to a sensor or multiple sensors 218. The sensors 218 may comprise transducers that can be used to sense or measure pressure, acceleration, temperature, humidity, magnetic field, light, load, inclination, radio frequency identification (RFID) signals and or RFID return signals, whether related to a passive or active RFID tag. PED may additionally comprise a battery or energy scavenging device and a wired, wireless, infrared, or magnetically coupled interface 214 that is coupled to an antenna 216 used for communications”. Fig. 7 and ¶28 states that the sensor includes a storage such as “PED 204 may have some of or all of the elements shown in FIG. 7 and described in more detail below. PED 204 may include one or more of a power source, a display, a CPU, non volatile storage”, while ¶73 further shows the “Main Memory” which is included within the PED 204 and shown in Fig. 7 states that it can be used for storing data such as “Main memory 706 may be used for storing transient and/or temporary data such as variables and intermediate information generated and/or used during execution of the instructions by processor 704 or 705”].
wherein the measured values are received by the processing unit, wherein the one or more sensors, the processing unit, the local notification mechanism, and the Page5 of 8 power source are placed inside the package and are not readily visible from outside the package; and [Kriss; ¶26 shows it’s inside the container as it states “a Smart Module 104 and/or one or more transducers or sensors may be attached or inserted within the Smart Container 102”. Further Fig. 7 shows all the content included with the sensor, such as processing unit, communication interface (local notification mechanism). While power is shown to be part of the sensor as sensor comprises battery or energy scavenging device as shown in ¶28 such as “PED may additionally comprise a battery or energy scavenging device and a wired, wireless, infrared, or magnetically coupled interface 214 that is coupled to an antenna 216 used for communications”].
monitoring the one or more parameters associated with the package during its shipment using the shipment monitor; [Kriss; ¶31-¶33 uses signals to get location of the shipping container].
Kriss doesn’t teach, Pollack teaches:
a power source that extracts energy from its environment to sustain ongoing operation of the processing unit and the local notification mechanism, [Pollack; Abstract and ¶30 showing that RFID tag is provided with energy harvesting capability so an energy scavenging can be RFID as shown “the RFID tag is provided with energy harvesting (EH) capability so that it may collect energy from the environment, either deliberately radiated (such as RF) or gathered from existing sources (i.e., motion, heat, etc.). The energy collected by the RFID tag allows for independent (stand-alone) operation of the tag, such as for logging of temperature periodically”].
providing power for the shipment monitor during shipment of the package using the power source that extracts energy from its environment; [Pollack; Abstract and ¶30 showing that RFID tag is provided with energy harvesting capability so an energy scavenging can be RFID as shown “the RFID tag is provided with energy harvesting (EH) capability so that it may collect energy from the environment, either deliberately radiated (such as RF) or gathered from existing sources (i.e., motion, heat, etc.). The energy collected by the RFID tag allows for independent (stand-alone) operation of the tag, such as for logging of temperature periodically”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Pollack in the system of Kriss, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, also since it would be a “benefit of an energy harvesting approach is that the range between the reader 550 and the tag 500 during reading may be increased due to the fact that the reader not being required to generate the voltage instantaneously during reading since the capacitor 520 may already be charged with previously harvested energy”, [Pollack; ¶178].
Kriss doesn’t teach, Goodall teaches:
a local notification mechanism in communication with the processing unit, wherein the local notification system includes one or more of a bell, buzzer, or haptic device; [Goodall; ¶45 and Figs. 1A -1C as it states an auxiliary unit (local notification mechanism) inside the luggage, meanwhile a tag on the outside of luggage (package) which it communicates with. ¶51-¶52 shows a memory carried by transport container such as “Memory device 404 is configured to be carried by the transport container 402 and adapted to contain at least a first destination address 406 and a second destination address 408”, meanwhile ¶52 indicates the detailed communication the receiving portion of transport container can receive, items such as “Receiving portion 420 is adapted to receive at least one parameter value indicative of a state of at least one of the transport container 402 and one or more contents 422 of the transport container. In an aspect, receiving portion 420 is adapted to receive at least one parameter value from at least one detector 448, which is configured to detect a parameter indicative of the state of the at least one of the transport container 402 and one or more contents 422 of transport container 402. Such a parameter value may be indicative of a physical security of a container and/or its contents”. ¶60 sound is produced for notification such as “produce an auditory output indicative of the destination address selected from at least the first destination address and the second destination address. Auditory output device 466 may also be used to generate various other warnings, alarms, or notifications, under the control of control circuitry 424. Auditory output device 466 may include a speaker driven by a sound card to generate an alarm/notification sound or play a pre-recorded or synthesized voice message, or an electrically controlled beeper, buzzer, or bell”].
a visual display on an external portion of the package, the visual display communicatively connected to the processing unit, wherein the visual display displays an indication of select ones of the measured values; [Goodall; ¶44-¶45 and Figs. 1A -1C as it states an auxiliary unit (control circuitry) inside the luggage, meanwhile a tag on the outside of luggage (package) which it communicates with presents a display with detailed information such as displays presented in Fig. 1B with one of displays stating fragile – handle with care].
providing, by the processing unit, local notification by the local notification mechanism, and indicator associated with the measured values regarding the one or more parameters associated with the package during its shipment; and [Goodall; ¶69 shows the output device as part of the auxiliary unit, which is located inside the container such as “system components may be distributed differently between transport label 502 and auxiliary unit 506 without limitation”. ¶44-¶45 and Figs. 1A -1C as it states an auxiliary unit (control circuitry) inside the luggage, meanwhile a tag on the outside of luggage (package) which it communicates with presents a display with detailed information such as displays presented in Fig. 1B with one of displays stating fragile – handle with care].
providing, by the processing unit, an indication of select ones of the measured values on the visual display. [Goodall; ¶44-¶45 and Figs. 1A -1C as it states an auxiliary unit (control circuitry) inside the luggage, meanwhile a tag on the outside of luggage (package) which it communicates with presents a display with detailed information such as displays presented in Fig. 1B with one of displays stating fragile – handle with care].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Goodall in the system of Kriss, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, also since it would be beneficial for a notification in form of an alarm to bring attention to the user and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 17, Kriss in view of Pollack in view of Goodall teaches method of claim 16.
Kriss teaches:
wherein the shipment monitor comprises a global positioning system (GPS) receiver that tracks a location of the shipment monitor during shipment.  [Kriss; ¶33].

Re. claim 18, Kriss in view of Pollack in view of Goodall teaches method of claim 16.
Kriss teaches:

wherein the shipment monitor further comprises a wireless network interface used to at least intermittently wirelessly transmit information to or from the shipment monitor during a shipment of a package that contains the shipment monitor using the wireless network interface.  [Kriss; ¶31-¶33 uses signals to get location of the shipping container].

Re. claim 20, Kriss in view of Pollack in view of Goodall teaches method of claim 16.
Kriss teaches:
wherein monitoring one or more parameters associated with the package during its shipment using the shipment monitor comprises sensing one or more parameters including temperature, moisture, humidity, elevation, shock, vibration, tilt, orientation, oxygen content, barometric pressure, velocity, acceleration, and light exposure detected inside the package using the, one or more sensors.  [Kriss; ¶31 shows sensor include temperature, vibration. ¶8 shows humidity, tilt, shock. ¶14 shows orientation].

Re. claim 21, Kriss in view of Pollack in view of Goodall teaches method of claim 16.
Kriss teaches:
wherein the processing unit includes one or more of a processor, a micro-processor, a field- programmable gate array (FPGA), or a logic circuit.  [Kriss; Fig. 7 and ¶28-¶29].

Re. claim 23, Kriss in view of Pollack in view of Goodall teaches method of claim 16.
Kriss doesn’t teach, Goodall teaches:

wherein the visual display includes a low-power, electronic ink display.  [Goodall; ¶58 details the low power electronic ink display as using various forms of LED to produce display. Meanwhile, ¶45 and Figs. 1A -1C as it states an auxiliary unit inside the luggage, meanwhile a tag on the outside which it communicates with]. Please see motivation to combine Kriss in view of Pollack in view of Goodall presented in claim 16 above.

Re. claim 26, Kriss in view of Pollack in view of Goodall teaches method of claim 16.
Kriss doesn’t teach, Pollack teaches:
further comprising using the power source that extracts energy from its environment to charge an onboard battery.  [Pollack; Abstract and ¶30 showing that RFID tag is provided with energy harvesting capability so an energy scavenging can be RFID which is used to recharge as needed as shown “the RFID tag is provided with energy harvesting (EH) capability so that it may collect energy from the environment, either deliberately radiated (such as RF) or gathered from existing sources (i.e., motion, heat, etc.). The energy collected by the RFID tag allows for independent (stand-alone) operation of the tag, such as for logging of temperature periodically”].  Please see motivation to combine Kriss in view of Pollack in view of Goodall presented in claim 16 above.

Re. claim 27, Kriss in view of Pollack in view of Goodall teaches method of claim 26.
Kriss doesn’t teach, Pollack teaches:
wherein the power source that extracts energy from its environment comprises an energy harvesting mechanism.  [Pollack; Abstract and ¶30 showing that RFID tag is provided with energy harvesting capability so an energy scavenging can be RFID as shown “the RFID tag is provided with energy harvesting (EH) capability so that it may collect energy from the environment, either deliberately radiated (such as RF) or gathered from existing sources (i.e., motion, heat, etc.). The energy collected by the RFID tag allows for independent (stand-alone) operation of the tag, such as for logging of temperature periodically”]. Please see motivation to combine Kriss in view of Pollack in view of Goodall presented in claim 16 above.

Re. claim 28, Kriss in view of Pollack in view of Goodall teaches method of claim 27.
Kriss doesn’t teach, Pollack teaches:
wherein the energy harvesting mechanism includes one or more or a kinetic energy harvesting device, a photovoltaic energy device, or a radio-frequency energy harvesting device.  [Pollack; Abstract and ¶30 showing that RFID tag is provided with energy harvesting capability so an energy scavenging can be RFID as shown “the RFID tag is provided with energy harvesting (EH) capability so that it may collect energy from the environment, either deliberately radiated (such as RF) or gathered from existing sources (i.e., motion, heat, etc.). The energy collected by the RFID tag allows for independent (stand-alone) operation of the tag, such as for logging of temperature periodically”]. Please see motivation to combine Kriss in view of Pollack in view of Goodall presented in claim 16 above.

Claims 15 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kriss in view of Pollack in view of Goodall in view of Priya et al (US Patent Application Publication No. 20080174273A1 - hereinafter Priya).
Re. claim 15, Kriss in view of Pollack in view of Goodall teaches shipment monitor of claim 14.
Kriss doesn’t teach, Priya teaches:
wherein the kinetic energy harvesting device comprises one or more piezoelectric transducers. [Priya; ¶32 and ¶46 show a type of kinetic energy harvesting as a piezoelectric].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Priya in the system of Kriss, since the claimed invention is merely a combination of old elements, also since it would improve efficiency of energy capture as coupling of the transducer with the random movements or vibrations that may not confined to any particular plane or in a plane that is not necessarily aligned with the plane in which a piezoelectric element is designed to bend and in the combination each element merely would have performed the same function as it did separately, also since it would be beneficial for the battery to be rechargeable in order to prevent loss of data during the tracking of the product and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 29, Kriss in view of Pollack in view of Goodall teaches method of claim 28.
Kriss doesn’t teach, Priya teaches:
wherein the kinetic energy harvesting device comprises one or more piezoelectric transducers. [Priya; ¶32 and ¶46 show a type of kinetic energy harvesting as a piezoelectric].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Priya in the system of Kriss, since the claimed invention is merely a combination of old elements, also since it would improve efficiency of energy capture as coupling of the transducer with the random movements or vibrations that may not confined to any particular plane or in a plane that is not necessarily aligned with the plane in which a piezoelectric element is designed to bend and in the combination each element merely would have performed the same function as it did separately, also since it would be beneficial for the battery to be rechargeable in order to prevent loss of data during the tracking of the product and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628